DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: the cross-reference to related applications should be updated with the response to this office action.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is vague and indefinite since it is improper, since it recites an open Markush group. Markush groups are closed by nature and cannot contain the open transitional phrase “comprises.” It is improper to use the term "comprising" instead of "consisting of." Ex parte Dotter, 12 USPQ 382 (Bd. App. 1931).
Claim 6 is also vague and indefinite as to what would be “copolymer binders,” i.e., copolymer of what compound(s)?


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,314,142 B2. Although the claims at issue are not identical, they are not patentably distinct from each because the scope of the claims overlaps, i.e., the current application encompasses the narrower scope of the US patent. Note that the first and second layers of the US patent comprise fibers in range that overlap the claimed range and thus said claims can be used to reject the claims of the current application.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,661,974 B2. Although the claims at issue are not identical, they are not patentably distinct from each because the scope of the claims overlaps, i.e., the current application encompasses the narrower scope of the US patent. Note that the first and second layers of the US patent comprise fibers in range that overlap the claimed range and thus said claims can be used to reject the claims of the current application.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,045,677 B2. Although the claims at issue are not identical, they are not patentably distinct from each because the scope of the claims overlaps, i.e., the current application encompasses the narrower scope of the US patent. Note that the first and second layers of the US patent comprise fibers in range that overlap the claimed range and thus said claims can be used to reject the claims of the current application.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,405,724 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims overlaps, i.e., the current application encompasses the narrower scope of the US patent. Note that the first and second layers of the US patent comprise fibers in range that overlap the claimed range and thus said claims can be used to reject the claims of the current application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-15 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Bunyard et al., (hereafter Bunyard), US Patent Application Publication No. 2007/0254543 A1.
With regard to claims 1-5, Bunyard teaches multi-ply tissues/wipers than are or could be made by the air-laying technique, which includes two or more plies, i.e., layers, and made of cellulosic pulps with or without synthetic pulps, see ¶- [0018],  [0019] and [0022]-[0023]. The amount of fibers in each layer of a multi-layer web can be optimized to desired result and thus considered obvious absent a showing of unexpected results. Note that the first layer the bicomponent fibers are optional, since the lower limit is zero (0) and in the second layer the use of cellulosic fibers is also optional for the same reason. Also, although Bunyard does not explicitly teach the sue of bicomponents fibers, Bunyard teaches the use of synthetic fibers in any of the layers and explicitly recites synthetic fibers, such as derivatives of polyethylene, polyolefins, polypropylenes, etc., that are commonly made into bicomponent fibers in which such fibers are usually the core and thus the use of bicomponent fibers would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success if such fibers were used as the synthetic fibers suggested by Bunyard. Bunyard teaches the use of binders, internally and/or externally, ¶-[0024] through ¶-[0029] and teaches also that some of the fibers can be chemically modified cellulose and that could be added to any of the plies, see ¶-[0019]. Note that in the chemically modified cellulose, polyvalent cations, polycationic polymers and/or polyhydroxy polymers are used, e.g., in the making of Lyocell fibers and rayon fibers those compounds are used. 
Regarding to claim  6,  Bunyard teaches that the binder can include vinyl acetate, styrene and others and derivatives; see ¶-[0028-0029] and teaches, also, that  other binders, i.e., a co-binder, including the ones disclosed by US Patent Application Publication No. 2002/0155,281;see ¶-[0043], said referred US Patent Application Publication discloses on  ¶-[0055], [[0060]-[0061], [0081] [0089] and [0219] the use of polyethylene copolymers as binders.
With regard to claim 7, Bunyard teaches binder addition levels falling within the claimed ranges; see ¶-[0026].
Regarding to claim  8, Bunyard teaches non-woven/wipes having basis weight falling within the claimed range; see ¶-[0060].
With regard to claim 9, Bunyard discloses thickness of the web between 0.25 mm to 1.5 mm, which falls within the claimed range.
Regarding to claims 10-11, Bunyard shows that the web has tensile which falls within the claimed range, i.e., above 200 g/in and greater than 250 gli, see for example ¶-[0058]. 
With regard to claims 12-13, Bunyard teaches also that some of the fibers can be chemically modified cellulose and that could be added to any of the plies, see ¶-[0019]. Note that in the chemically modified cellulose, polyvalent cations, polycationic polymers and/or polyhydroxy polymers are used, e.g., in the making of Lyocell fibers and rayon fibers those compounds are used.
  As to the passing of the INDA test of claims 14-15, the tissues of the reference are dispersible and flushable, see for example ¶-[0063] of Bunyard and therefore, it would have to be assumed that it would pass the test. Note that the PTO does not have any means to do any test and therefore the burden is shifted to applicants to demonstrate that the cited reference does not comply with the test. It seems that Bunyard tissues have all the claimed properties or at the very least the minor modification to obtain the claimed invention would have been obvious to one of ordinary skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Dispersible, Airlaid, Multistrata Nonwoven Wipes.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1741                                                                                                                                                                                                        
JAF